wrong but review the court's application of the law to those facts de novo.
                  Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                  the district court conducted an evidentiary hearing and heard testimony
                  from Gonzalez and one of the two attorneys who represented him at trial.
                  The district court found that Gonzalez failed to demonstrate that trial
                  counsel were deficient or prejudice.       See Strickland v. Washington, 466
                  U.S. 668, 687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d
                  1102, 1107 (1996); see also Cullen v. Pinholster, 563 U.S. „ 131 S.
                  Ct. 1388, 1408 (2011) ("Surmounting Strickland's high bar is never an
                  easy task." (quotation marks omitted) (alteration omitted)). We conclude
                  that the district court's findings are supported by substantial evidence, see
                  Riley v. State, 110 Nev. 638, 647, 878 P.2d 272, 278 (1994), and the district
                  court did not err by rejecting Gonzalez's ineffective-assistance claims.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                         C.J.
                                           Gibbons


                                                                                             J.
                  Pickering



                  cc:   Hon. Elissa F. Cadish, District Judge
                        Terrence M. Jackson
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA                                              2
(0) 1947A    e4